Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into as of this 1st day of
October, 2015 (the “Effective Date”), by and between Matthew Flandermeyer (the
“Executive”), and Golden Entertainment, Inc., a Minnesota corporation, including
its subsidiaries and Affiliates (as defined below) (collectively, the
“Company”).

 

RECITALS

 

WHEREAS, the Executive currently is employed at will by the Company.

 

WHEREAS, the Board of Directors of the Company (including any duly authorized
Committee thereof, the “Board”) has determined that it is in the best interests
of the Company to continue to employ the Executive; and

 

WHEREAS, the Board and the Executive wish to enter into this Agreement to
document the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
respective undertakings of the Company and the Executive set forth below the
Company and Executive agree as follows:

 

AGREEMENT

 

1.     Employment. The Company hereby employs the Executive, and the Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this Agreement.

 

2.     Base Salary. The Company shall pay the Executive an annual base salary in
the amount of Four Hundred Fifty Thousand Dollars ($450,000) or such higher
amount as may from time-to-time be determined by the Company in its sole
discretion (“Base Salary”). Such salary shall be paid in equal installments in
the manner and at the times as other employees of the Company are paid.

 

3.     Incentive Compensation. The Executive shall participate in the Company's
incentive compensation program from time-to-time established and approved by the
Compensation Committee of the Company's Board of Directors, such participation
to be on the same terms and conditions as from time-to-time apply to executive
officers of the Company. Commencing in 2016, the Executive’s target bonus under
the Company’s annual incentive compensation plan shall be sixty-five percent
(65%) of the Executive’s Base Salary. For 2015, the Executive will be eligible
for a discretionary bonus to be determined by the Compensation Committee of the
Company’s Board of Directors, in its sole discretion.

 

4.     Benefits. The Company shall provide to the Executive such benefits as are
provided by the Company to other executive officers of the Company. The
Executive shall pay for the portion of the cost of such benefits as is from
time-to-time established by the Company as the portion of such cost to be paid
by executive officers of the Company. The Company shall have the right to amend
or delete any such benefit plan or arrangement made available by the Company to
its executive officers and not otherwise specifically provided for herein. The
Executive shall be entitled to such periods of paid time off (“PTO”) each year
as provided from time to time under the Company’s PTO policy and as otherwise
provided for executive officers. In addition, the Executive shall be entitled to
receive the additional benefits described on Exhibit A attached hereto.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Costs and Expenses. The Company shall reimburse the Executive for
reasonable out-of-pocket business expenses incurred in connection with the
performance of his duties hereunder, subject to such policies as the Company may
from time to time establish, and the Executive furnishing the Company with
evidence in the form of receipts satisfactory to the Company substantiating the
claimed expenditures.

 

6.     Duties.

 

a.     The Executive shall serve as Executive Vice President and Chief Financial
Officer of the Company. In the performance of such duties, the Executive shall
report directly to the Chief Executive Officer of the Company (the “CEO”) and
shall be subject to the direction of the CEO and to such limits upon the
Executive’s authority as the CEO may from time to time impose. In the event of
the CEO’s incapacity or unavailability, the Executive shall be subject to the
direction of the Board. The Executive hereby consents to serve as an officer
and/or director of the Company or any subsidiary or Affiliate thereof without
any additional salary or compensation, if so requested by the CEO. The Executive
shall be employed by the Company on a full time basis. The Executive’s primary
place of work shall be the Company’s offices in Las Vegas, Nevada, or, with the
Company's consent, at any other place at which the Company maintains an office;
provided, however, that the Company may from time to time require the Executive
to travel temporarily to other locations in connection with the Company's
business. The Executive shall be subject to and comply with the policies and
procedures generally applicable to executive officers of the Company to the
extent the same are not inconsistent with any term of this Agreement.

 

b.     The Executive shall at all times faithfully, industriously and to the
best of his ability, experience and talent perform to the satisfaction of the
Board and the CEO all of the duties that may be assigned to the Executive
hereunder.

 

7.     Termination.

 

a.     At-Will Employment; Termination. The Company and the Executive
acknowledge that the Executive’s employment is and shall continue to be at-will,
as defined under applicable law, and that the Executive’s employment with the
Company may be terminated by either party at any time for any or no reason, with
or without notice. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided in this Agreement.

 

b.     Automatic Termination Due to Death or Disability.

 

(i)     Termination Due to Disability. If the Executive suffers any “Disability”
(as defined below), this Agreement and the Executive’s employment hereunder will
automatically terminate. “Disability” means the inability of the Executive to
perform the essential functions of his position, with or without reasonable
accommodation, because of physical or mental illness or incapacity, for a period
of ninety (90) consecutive calendar days or for one hundred twenty (120)
calendar days in any one hundred eighty (180) calendar day period. The existence
of the Executive’s Disability shall be determined by the Company on the advice
of a physician chosen by the Company and reasonably acceptable to the Executive.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(ii)     Termination Due to Death. This Agreement will automatically terminate
on the date of the Executive’s death.

 

(iii)     Accrued Obligations and Stock Award Acceleration and Extended
Exercisability. In the event of the Executive’s termination of employment by
reason of his Disability or death, the Company will have no further obligation
to the Executive under this Agreement, except the Company shall pay to the
Executive his fully earned but unpaid Base Salary, when due, through the date of
the Executive’s termination at the rate then in effect, accrued and unused PTO,
plus all other benefits, if any, under any Company group retirement plan,
nonqualified deferred compensation plan, equity award plan or agreement, health
benefits plan or other Company group benefit plan to which the Executive may
be entitled pursuant to the terms of such plans or agreements at the time of the
Executive’s termination (the "Accrued Obligations"), and the vesting of any
outstanding unvested portion of each of the Executive’s Stock Awards shall be
automatically accelerated on the date of termination (provided that the exercise
of such Stock Awards shall be subject to the terms and conditions of the equity
plan and any Stock Award agreement pursuant to which the Executive’s Stock
Awards were granted). In addition, such Stock Awards may be exercised by the
Executive or the Executive’s legal representative until the latest of (A) the
date that is one (1) year after the date of the Executive’s termination of
employment or (B) such longer period as may be specified in the applicable Stock
Award agreement; provided, however, that in no event shall any Stock Award
remain exercisable beyond the original outside expiration date of such Stock
Award.

 

c.     Termination Without Cause or Constructive Termination.

 

The provisions of this Section 7(c) shall apply following any termination of the
Executive which is either (i) without “Cause” (as defined below); or (ii) a
“Constructive Termination” (as defined below). Notwithstanding anything to the
contrary in this Section 7(c), and subject to Sections 7(f) and 21 and the
Executive's continued compliance with Sections 10 and 11, in the event that the
Executive’s employment is terminated, at any time, and such termination is
either (i) without Cause; or (ii) a Constructive Termination:

 

(i)     Accrued Obligations. The Company shall pay to the Executive the Accrued
Obligations through the date of termination.

 

(ii)     Severance Payment. The Executive shall be entitled to receive severance
benefits equal to (A) his annual Base Salary (at the rate in effect immediately
preceding his termination of employment) multiplied by two (2), payable over the
two (2) years following the Executive’s date of termination in accordance with
the Company’s regular payroll practice; provided, that any payments that would
otherwise be payable during the first sixty (60) days following the Executive’s
date of termination shall be withheld and become payable in a lump sum on the
sixtieth (60th) day after the date of Executive’s termination of employment;
plus (B) an amount equal to the Executive’s target bonus for the year in which
the Executive’s termination occurs multiplied by two (2), payable in a lump sum
on the sixtieth (60th) day after the date of Executive’s termination of
employment.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(iii)     Benefits. For the period commencing on the date of the Executive’s
termination of employment and continuing for eighteen (18) months thereafter
(or, if earlier, (A) the date on which the applicable continuation period under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires or (B) the date the Executive becomes eligible to receive the equivalent
or increased healthcare coverage by means of subsequent employment or
self-employment) (such period, the “COBRA Coverage Period”), if the Executive
and/or his eligible dependents who were covered under the Company’s health
insurance plans as of the date of the Executive’s termination of employment
elect to have COBRA coverage and are eligible for such coverage, the Company
shall pay for or reimburse the Executive on a monthly basis for an amount equal
to (1) the monthly premium the Executive and/or his covered dependents, as
applicable, are required to pay for continuation coverage pursuant to COBRA for
the Executive and/or his eligible dependents, as applicable, who were covered
under the Company’s health plans as of the date of the Executive’s termination
of employment (calculated by reference to the premium as of the date of the
Executive’s termination of employment) less (2) the amount the Executive would
have had to pay to receive group health coverage for the Executive and/or his or
her covered dependents, as applicable, based on the cost sharing levels in
effect on the date of the Executive’s termination of employment (the “Monthly
Premium Amount”). If any of the Company’s health benefits are self-funded as of
the date of the Executive’s termination of employment, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from Section 409A (as
defined below) or that is otherwise compliant with applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), instead of
providing the payments or reimbursements as set forth above, the Company shall
instead pay to the Executive the foregoing monthly amount as a taxable monthly
payment for the COBRA Coverage Period (or any remaining portion thereof). The
Executive shall be solely responsible for all matters relating to continuation
of coverage pursuant to COBRA, including, without limitation, the election of
such coverage and the timely payment of premiums. The Executive shall notify the
Company immediately if the Executive becomes eligible to receive the equivalent
or increased healthcare coverage by means of subsequent employment or
self-employment. In addition, the Company shall pay to the Executive an amount
equal to (x) the Monthly Premium Amount (as in effect on the date of
termination), multiplied by (y) six (6), in a lump sum on the sixtieth (60th)
day after the date of Executive’s termination of employment.

 

(iv)     Stock Award Acceleration and Extended Exercisability. The vesting of
any outstanding unvested portion of each of the Executive’s Stock Awards shall
be automatically accelerated on the date of termination (provided that the
exercise of such Stock Awards shall be subject to the terms and conditions of
the equity plan and any Stock Award agreement pursuant to which the Executive’s
Stock Awards were granted). In addition, such Stock Awards may be exercised by
the Executive or the Executive’s legal representative until the latest of (A)
the date that is one (1) year after the date of the Executive’s termination of
employment or (B) such longer period as may be specified in the applicable Stock
Award agreement; provided, however, that in no event shall any Stock Award
remain exercisable beyond the original outside expiration date of such Stock
Award.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(v)     Conversion of Insurance Policies. In addition, the Company shall also
use its best efforts to convert any then-existing life insurance and accidental
death and disability insurance policies to individual policies in the name of
the Executive.

 

d.     Termination by the Executive.

 

The Executive may terminate this Agreement and his employment hereunder at any
time by providing the Company written notice of his intent to terminate at least
sixty (60) days prior to the effective date of his termination. During this
sixty-day period, the Executive must execute his duties and responsibilities in
accordance with the terms of this Agreement. If the Executive resigns his
employment, other than in a Constructive Termination, the Executive will only be
entitled to receive the Accrued Obligations through the date of termination.

 

e.     Termination by the Company for Cause.

 

The Company will have the right to immediately terminate this Agreement and the
Executive’s employment hereunder for “Cause” (as defined below). In the event of
such termination for Cause, the Executive will only be entitled to receive the
Accrued Obligations through the date of termination.

 

f.     Waiver of Claims.

 

The Company’s obligations to provide severance benefits in Section 7(c) above
are conditioned on the Executive signing and not revoking a general release of
legal claims and covenant not to sue (the “Release”) in form and content
satisfactory to the Company. In the event the Release does not become effective
within the fifty-five (55) day period following the date of the Executive’s
termination of employment, the Executive shall not be entitled to the aforesaid
severance benefits.

 

g.     Exclusive Remedy.

 

Except as otherwise expressly required by law (e.g., COBRA) or as specifically
provided herein, all of the Executive’s rights to salary, severance, benefits,
bonuses and other amounts hereunder (if any) accruing after the termination of
the Executive’s employment shall cease upon such termination. In the event of
the Executive’s termination of employment with the Company, the Executive’s sole
remedy shall be to receive the payments and benefits described in this Section
7. In addition, the Executive acknowledges and agrees that he or she is not
entitled to any reimbursement by the Company for any taxes payable by the
Executive as a result of the payments and benefits received by the Executive
pursuant to this Section 7, including, without limitation, any excise tax
imposed by Section 4999 of the Code. Any payments made to the Executive under
this Section 7 shall be inclusive of any amounts or benefits to which the
Executive may be entitled pursuant to the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. Sections 2101 et seq., and the Department of Labor
regulations thereunder, or any similar state statute. For the avoidance of
doubt, following the Executive’s termination of employment for any reason, the
Company will have no further obligation to provide to the Executive the
additional benefits described on Exhibit A attached hereto.

 

 

 
5

--------------------------------------------------------------------------------

 

 

h.     Return of the Company’s Property.

 

In the event of the Executive’s termination of employment for any reason, the
Company shall have the right, at its option, to require the Executive to vacate
his offices prior to or on the effective date of separation and to cease all
activities on the Company’s behalf. Upon the Executive’s termination of
employment in any manner, as a condition to the Executive’s receipt of any
severance benefits described in this Agreement, the Executive shall immediately
surrender to the Company all lists, books and records of, or in connection with,
the Company’s business, and all other property belonging to the Company, it
being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company. The Executive shall deliver to the
Company a signed statement certifying compliance with this Section 7(h) prior to
the receipt of any severance benefits described in this Agreement.

 

i.     Deemed Resignation.

 

Upon termination of the Executive's employment for any reason, the Executive
shall be deemed to have resigned from all offices and directorships, if any,
then held with the Company or any of its Affiliates, and, at the Company's
request, the Executive shall execute such documents as are necessary or
desirable to effectuate such resignations.

 

8.     Insurance; Indemnification.

 

a.     The Company shall have the right to take out life, health, accident,
“key-man” or other insurance covering the Executive, in the name of the Company
and at the Company’s expense in any amount deemed appropriate by the Company.
The Executive shall assist the Company in obtaining such insurance, including,
without limitation, submitting to any required examinations and providing
information and data required by insurance companies.

 

b.     The Executive will be provided with indemnification against third party
claims related to his or her work for the Company as required by Minnesota law.
The Company shall provide the Executive with directors and officers liability
insurance coverage at least as favorable as that which the Company may maintain
from time to time for members of the Board and other executive officers.

 

c.     Following a Change in Control and for a period of not less than three
years after the effective date of the resignation or termination of the
Executive, the Executive shall be entitled to indemnification and, to the extent
available on commercially reasonable terms, insurance coverage therefor, with
respect to the various liabilities as to which the Executive has been
customarily indemnified prior to the Change in Control. In the event of any
discrepancies between the provisions of this paragraph and the terms of any
Company insurance policy covering executive or any indemnification contract by
and between the Company and the Executive, such insurance policy or
indemnification contract shall control.

 

 

 
6

--------------------------------------------------------------------------------

 

 

9.     Certain Definitions.

 

a.     Affiliate.

 

For purposes of this Agreement, “Affiliate” shall mean a person or entity
controlling, controlled by or under common control with the Company.

 

b.     Change in Control.

 

For the purposes of this Agreement, a “Change in Control” shall have the meaning
given to such term in the Company’s 2015 Incentive Award Plan, as in effect on
the date of this Agreement.

 

c.     Cause.

 

For the purposes of this Agreement, “Cause” shall mean termination of the
Executive by the Company for any of the following reasons:

 

(i)     the commission of a felony;

 

(ii)     the theft or embezzlement of property of the Company or the commission
of any similar act involving moral turpitude;

 

(iii)     the failure of the Executive to substantially perform his material
duties and responsibilities under this Agreement for any reason other than the
Executive’s death or Disability, which failure if, in the opinion of the Company
such failure is curable, is not cured within thirty (30) days after written
notice of such failure from the Board specifying such failure;

 

(iv)     the Executive’s material violation of a significant Company policy,
which violation the Executive fails to cure within thirty (30) days after
written notice of such violation from the Company specifying such failure, or
which violation the Company, in its opinion, deems noncurable, and which
violation has a material adverse effect on the Company or its subsidiaries or
Affiliates;

 

(v)     the failure of the Executive to qualify (or having so qualified being
thereafter disqualified) under any regulatory or licensing requirement of any
jurisdiction or regulatory authority to which the Executive may be subject by
reason of his position with the Company or its subsidiaries or Affiliates,
unless waived by the Board or the Compensation Committee in its sole discretion;
or

 

(vi)     the revocation of any gaming license issued by any governmental entity
to the Company, as a result of any act or omission by the Executive, which
revocation has an adverse effect on the Company or its subsidiaries or
Affiliates.

 

 

 
7

--------------------------------------------------------------------------------

 

 

d.     Constructive Termination.

 

(i)     For the purposes of this Agreement, “Constructive Termination” shall
mean:

 

(A)     a material, adverse change of the Executive’s responsibilities,
authority, status, position, offices, titles, duties or reporting requirements
(including directorships);

 

(B)     a reduction in the Executive’s Base Salary or a material adverse change
in the Executive’s annual compensation or benefits;

 

(C)     a requirement to relocate in excess of fifty (50) miles from the
Executive’s then current place of employment without the Executive’s consent; or

 

(D)     the breach by the Company of any material provision of this Agreement or
failure to fulfill any other contractual duties owed to the Executive.

 

For the purposes of this definition, the Executive’s responsibilities,
authority, status, position, offices, titles, duties and reporting requirements
are to be determined as of the date of this Agreement.

 

(ii)     Notwithstanding the provisions of subsection (i) above, no termination
by the Executive will constitute a Constructive Termination unless the Executive
shall have provided written notice to the Company of his intention to so
terminate this Agreement within ninety (90) days following the initial
occurrence of the event or circumstances that the Executive believes to be the
basis for the Constructive Termination, which notice sets forth in reasonable
detail the conduct that the Executive believes to be the basis for the
Constructive Termination, and the Company will thereafter have failed to correct
such conduct (or commence action to correct such conduct and diligently pursue
such correction to completion) within thirty (30) days following the Company’s
receipt of such notice. The Executive’s resignation by reason of Constructive
Termination must occur within six (6) months following the initial occurrence of
the event or circumstances that the Executive believes to be the basis for the
Constructive Termination.

 

e.     Stock Awards.

 

For purposes of this Agreement, “Stock Awards” means all stock options,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof.

 

10.     Confidentiality.

 

Except to the extent required by law, the Executive shall keep confidential and
shall not, without the Company’s prior, express written consent, disclose to any
third party, other than as reasonably necessary or appropriate in connection
with the Executive’s performance of his duties under this Agreement or any
employment agreement, if any, the Company’s “Confidential Information.”
“Confidential Information” means any information that the Executive learns or
develops during the course of employment that derives independent economic value
from being not generally known or readily ascertainable by other persons who
could obtain economic value from its disclosure or use, or any information that
the Company reasonably believes to be Confidential Information. It includes, but
is not limited to, trade secrets, customer lists, financial information,
business plans and may relate to such matters as research and development,
operations, site selection/analysis processes, management systems and
techniques, costs modeling or sales and marketing. The provisions of this
Section 10 shall remain in effect after the expiration or termination of this
Agreement and the Executive’s employment hereunder.

 

 

 
8

--------------------------------------------------------------------------------

 

 

11.     Agreement Not to Compete.

 

a.     The Executive acknowledges that he is a key executive employee of the
Company and by virtue of his position has gained and will gain extensive
knowledge of the business of the Company, and that the restrictive covenants
contained herein (the "Restrictive Covenants") are necessary to protect the
goodwill and other legitimate business interests of the Company, and further
acknowledges that the Company would not have entered into this Agreement in the
absence of the Restrictive Covenants. The Executive acknowledges and agrees that
the Restrictive Covenants are reasonable in duration, geographical scope, and in
all other respects, and do not, and will not, unduly impair the Executive's
ability to earn a living while the Restrictive Covenants are in effect. The
Restrictive Covenants shall survive the expiration or sooner termination of this
Agreement.

 

b.     The Executive covenants and agrees with the Company that from the
Effective Date until the date which is two (2) years following the date of the
Executive’s termination of employment with the Company, whether such termination
is voluntary or involuntary (the "Restricted Period"), the Executive will not,
except when acting on behalf of the Company or any Affiliate, within any area in
which the Company or any of its Affiliates are directly or indirectly conducting
their business (the "Restricted Area"), engage in any of the following
activities: (A) either directly or indirectly, solely or jointly with any person
or persons, as an employee, consultant, or advisor (whether or not engaged in
business for profit) or as an individual proprietor, owner, partner,
stockholder, director, officer, joint venturer, investor or in any other
capacity, compete with the Company; provided, however, the Executive may own up
to five percent (5%) of the ownership interest of any publicly traded company
which may be engaged in any gaming business; or (B) directly or indirectly
recruit or hire or attempt to recruit or hire any person known by the Executive
to be an employee or contractor of the Company or any Affiliate or assist any
person or persons in recruiting or hiring or soliciting any person known by the
Executive to be an employee or contractor of the Company or any Affiliate. For
avoidance of doubt, Executive’s wife’s ownership in three existing restricted
gaming locations shall not constitute competition with the Company for purposes
of this Agreement.

 

If the scope of the Executive’s agreement under this Section 11 is determined by
any court of competent jurisdiction to be too broad to permit the enforcement of
all of the provisions of this Section 11 to their fullest extent, then the
provisions of this Section 11 shall be construed (and each of the parties hereto
hereby confirm its intent is that such provisions be so construed) to be
enforceable to the fullest extent permitted by applicable law. To the maximum
extent permitted by applicable law, the Executive hereby consents to the
judicial modification of the provisions of this Section 11 in any proceeding
brought to enforce such provisions in such a manner that renders such provisions
enforceable to the maximum extent permitted by applicable law.

 

 

 
9

--------------------------------------------------------------------------------

 

 

c.     The provisions of this Section 11 shall remain in full force and effect
after the expiration or termination of this Agreement and the Executive’s
employment hereunder.

 

12.     Acknowledgments; Irreparable Harm.

 

The Executive agrees that the restrictions on competition, solicitation and
disclosure in this Agreement are fair, reasonable and necessary for the
protection of the interests of the Company. The Executive further agrees that a
breach of any of the covenants set forth in Sections 10 and 11 of this Agreement
will result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law, and the Executive further agrees
that in the event of a breach, the Company will be entitled to an immediate
restraining order and injunction to prevent such violation or continued
violation, without having to prove damages, in addition to any other remedies to
which the Company may be entitled to at law or in equity.

 

13.     Notification to Subsequent Employers.

 

The Executive grants the Company the right to notify any future employer or
prospective employer of the Executive concerning the existence of and terms of
this Agreement and grants the Company the right to provide a copy of this
Agreement to any such subsequent employer or prospective employer.

 

14.     Full Settlement.

 

The Company’s obligations to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. The Executive will not be
obligated to seek other employment, and except as provided in Section 7(c)(iii)
above, take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement.

 

15.     Resolution of Disputes.

 

Any controversy, claim or dispute arising out of or relating to this Agreement
or the breach of this Agreement shall be settled by arbitration before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “Rules”), and a
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction. The Rules may be found online at www.adr.org. The
award rendered in any arbitration proceeding under this section will be final
and binding. Any demand for arbitration must be made and filed within sixty (60)
days of the date the requesting party knew or reasonably should have known of
the event giving rise to the controversy or claim. Any claim or controversy not
submitted to arbitration in accordance with this section will be considered
waived, and therefore, no arbitration panel or court will have the power to rule
or make any award on such claims or controversy. Any such arbitration will be
conducted in the Las Vegas, Nevada metropolitan area. Both the Company and the
Executive recognize that each would give up any right to a jury trial, but
believe the benefits of arbitration significantly out-weigh any disadvantage.
Both further believe arbitration is likely to be both less expensive and less
time-consuming than litigation of any dispute there might be.

 

 

 
10

--------------------------------------------------------------------------------

 

 

Each party shall pay the fees of its own attorneys, the expenses of its
witnesses and all other expenses connected with presenting its case; however,
Executive and the Company agree that, to the extent permitted by law, the
arbitrator may, in his or her discretion, award reasonable attorneys’ fees and
expenses to the prevailing party. Other costs of the arbitration, including the
cost of any record or transcripts of the arbitration, AAA’s administrative fees,
the fee of the arbitrator, and other similar fees and costs, shall be borne by
the Company. This section is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under this Agreement or relating to the Executive’s employment; provided,
however, that the Executive shall retain the right to file administrative
charges with or seek relief through any government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (a) claims for workers’ compensation, state disability insurance
or unemployment insurance; (b) claims for unpaid wages or waiting time penalties
brought before an appropriate state authority; provided, however, that any
appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this Agreement; and (c)
claims for administrative relief from the United States Equal Employment
Opportunity Commission (or any similar state agency in any applicable
jurisdiction); provided, further, that the Executive shall not be entitled to
obtain any monetary relief through such agencies other than workers’
compensation benefits or unemployment insurance benefits. This Agreement shall
not limit either party’s right to obtain any provisional remedy, including,
without limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, including without limitation injunctive relief, in
any court of competent jurisdiction. Seeking any such relief shall not be deemed
to be a waiver of such party’s right to compel arbitration.

 

If there shall be any dispute between the Company and the Executive (a) in the
event of any termination of Executive’s employment by the Company, whether such
termination was with or without Cause, or (b) in the event of a Constructive
Termination of employment by the Company, then, unless and until there is a
final award by an arbitrator, to the extent permitted by applicable law, the
Company shall pay, and provide all benefits to the Executive and/or the
Executive’s family or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 7 hereof, as the case
may be, as though such termination were by the Company without Cause or was a
Constructive Termination by the Company; provided, however, that the Company
shall not be required to pay any disputed amounts pursuant to this section
except upon receipt of an undertaking by or on behalf of the Executive to repay
all such amounts to which Executive is ultimately adjudged by such arbitrator
not to be entitled.

 

16.     Withholding.

 

The Company may withhold from any amounts payable under this Agreement the
minimum Federal, state and local taxes as shall be required to be withheld
pursuant to any applicable law, statute or regulation.

 

17.     Successors and Assigns.

 

This Agreement is binding upon and shall inure to the benefit of all successors
and assigns of the Company. This Agreement shall be binding upon and inure to
the benefit of the Executive and his heirs and personal representatives. None of
the rights of the Executive to receive any form of compensation payable pursuant
to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of the Executive. The rights of the Company under this Agreement may,
without the consent of the Executive, be assigned by the Company, in its sole
and unfettered discretion, to any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement, prior to the effectiveness of any such
succession shall be a material breach of this Agreement. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

 

 
11

--------------------------------------------------------------------------------

 

 

18.     Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 7 through 22 of this Agreement shall survive
any termination of the Executive’s employment.

 

19.     Miscellaneous.

 

a.     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Nevada, without reference to principles of conflict of
laws. Except as provided in Sections 12 and 15, any suit brought hereon shall be
brought in the state or federal courts sitting in Las Vegas, Nevada, the parties
hereto hereby waiving any claim or defense that such forum is not convenient or
proper. Each party hereby agrees that any such court shall have in personam
jurisdiction over it and consents to service of process in any manner authorized
by Nevada law.

 

b.     All notices and other communications under this Agreement shall be in
writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

IF TO THE EXECUTIVE:

 

Matthew Flandermeyer
c/o Golden Entertainment, Inc.
6595 S. Jones Boulevard
Las Vegas, Nevada 89118

 

 

 
12

--------------------------------------------------------------------------------

 

 

IF TO THE COMPANY:

 

Golden Entertainment, Inc.
Attn: Chief Executive Officer
6595 S. Jones Boulevard
Las Vegas, Nevada 89118

 

or to such other address as either party furnishes to the other in writing in
accordance with this Section 19(b). Notices and communications shall be
effective when actually received by the addressee.

 

c.     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.

 

d.     Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

 

e.     The Executive's or the Company's failure to insist upon strict compliance
with any provision of, or to assert any right under, this Agreement shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Agreement.

 

f.     This Agreement may be executed in several counterparts, each of which
shall be deemed original, and said counterparts shall constitute but one and the
same instrument.

 

g.     The language in all parts of this Agreement shall in all cases be
construed simply, according to its fair meaning, and not strictly for or against
any of the parties hereto. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Agreement or any part thereof. Where the context so requires, the use of
the masculine gender shall include the feminine and/or neuter genders and the
singular shall include the plural, and vice versa, and the word “person” shall
include any corporation, firm, partnership or other form of association. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

h.     This Agreement does not create, and shall not be construed as creating,
any rights enforceable by any person not a party to this Agreement.

 

20.     Entire Agreement.

 

This Agreement and the other documents referenced herein constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings between the parties with respect to the subject matter hereof,
including but not limited to any prior employment agreement or offer letter with
the Company or any subsidiary or Affiliate. No modification, termination or
attempted waiver of this Agreement shall be valid unless in writing and signed
by the party against whom the same is sought to be enforced.

 

 

 
13

--------------------------------------------------------------------------------

 

 

21.     Code Section 409A.

 

a.     It is intended that the severance payments and benefits to be provided
under this Agreement will be exempt from or comply with Section 409A of the Code
and any ambiguities herein will be interpreted to ensure that such payments and
benefits be so exempt or, if not so exempt, comply with Section 409A of the
Code. To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from, or in compliance with, Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. Each series of installment payments made under this
Agreement is hereby designated as a series of “separate payments” within the
meaning of Section 409A of the Code. For purposes of this Agreement, all
references to the Executive’s “termination of employment” shall mean the
Executive’s “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h) (“Separation from Service”).

 

b.     If the Executive is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of the Executive’s Separation from Service, to the extent that
the payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which the Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then such portion deferred pursuant to this Section 21(b) shall be paid or
distributed to the Executive in a lump sum on the earlier of (i) the date that
is six (6)-months following the Executive’s Separation from Service, (ii) the
date of the Executive’s death or (iii) the earliest date as is permitted under
Section 409A of the Code. Any remaining payments due under the Agreement shall
be paid as otherwise provided herein.

 

c.     If the Executive and the Company determine that any payments or benefits
payable under this Agreement intended to comply with Sections 409A(a)(2), (3)
and (4) of the Code do not comply with Section 409A of the Code, Executive and
the Company agree to amend this Agreement, or take such other actions as
Executive and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder (and any applicable transition relief) while preserving the economic
agreement of the parties. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner that no payments payable under this Agreement
shall be subject to an “additional tax” as defined in Section 409A(a)(1)(B) of
the Code.

 

d.     Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurred the expenses. The amount of expenses reimbursed or in-kind benefits
payable during any taxable year of the Executive shall not affect the amount
eligible for reimbursement or in-kind benefits payable in any other taxable year
of the Executive, and the Executive’s right to reimbursement for such amounts
shall not be subject to liquidation or exchange for any other benefit.

 

 

 
14

--------------------------------------------------------------------------------

 

 

22.     Clawbacks and Forfeitures.

 

This Agreement and all compensation paid or payable hereunder shall be subject
in all respects to the applicable provisions of any claw-back policy or
forfeiture policy implemented by the Company after the Effective Date, including
without limitation, any claw-back policy or forfeiture policy adopted to comply
with the requirements of applicable law or the rules and regulations of any
stock exchange applicable to the Company, including without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy or forfeiture policy.

 

[Signature Page Follows]

 

 

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the due authorization of its Board, the Company has caused this
Agreement to be executed in its name and on its behalf, all as of the day and
year first written above.

 

GOLDEN ENTERTAINMENT, INC.:

EXECUTIVE:

   

By: /s/ Blake L. Sartini

By: /s/ Matthew W. Flandermeyer

Name: Blake L. Sartini Matthew Flandermeyer Its:

President and Chief Executive Officer

 

 

 

 
16

--------------------------------------------------------------------------------

 

   

EXHIBIT A

 

ADDITIONAL BENEFITS

 

The Executive shall be entitled to receive the following additional benefits:

 

●

Allowance for health insurance premiums for the Executive and his covered
dependents and participation in the Company’s supplemental health insurance
program, in each case consistent with past practice.

 

●

Reimbursement by the Company of Executive’s country club dues consistent with
past practice.

 

●

Reimbursement by the Company of the expenses incurred by the Executive in
connection with his personal automobile, including lease payments, consistent
with past practice.



 

17